 

Exhibit 10.25

 

THE REALREAL, INC.

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of this Plan is to provide Employees of the Company and
Participating Subsidiaries with an opportunity to purchase common stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that Section of the Code.

2. Definitions. As used herein, the terms set forth below have the meanings
assigned to them in this Section 2 and shall include the plural as well as the
singular.

1933 Act means the Securities Act of 1933, as amended.

1934 Act means the Securities Exchange Act of 1934, as amended.

Board means the Board of Directors of The RealReal, Inc.

Business Day shall mean a day on which The NASDAQ Global Select Market
(“NASDAQ”) is open for trading.

Brokerage Account means the account in which the Purchased Shares are held.

Code means the Internal Revenue Code of 1986, as amended.

Committee means the Compensation Committee of the Board, or the designee of the
Compensation Committee.

Company means The RealReal, Inc., a Delaware corporation.

Compensation means the base pay received by a Participant. Compensation does not
include: (1) income related to stock option awards, stock grants and other
equity incentive awards, (2) expense reimbursements, (3) relocation-related
payments, (4) benefit plan payments (including but not limited to short-term
disability pay, long-term disability pay, maternity pay, military pay, tuition
reimbursement and adoption assistance), (5) deceased pay, (6) income
from non-cash and fringe benefits, (7) severance payments, (8) commissions, (9)
overtime pay, (10) bonuses, (11) vacation, holiday and sick pay and (12) other
forms of compensation not specifically listed herein.

Employee means any individual who is a common law employee (including full-time
employees, part-time employees and “highly compensated employees” (as defined in
Section 414(q) of the Code)) of the Company or any other Participating
Subsidiary. For purposes of the Plan, the employment relationship shall be
treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company or the Participating Subsidiary, as
appropriate, and only to the extent permitted under Section 423 of the Code. For
purposes of the Plan, an individual who performs services for the Company or a
Participating Subsidiary pursuant to an agreement (written or oral) that
classifies such individual’s relationship with the Company or a Participating
Subsidiary as other than a common law employee shall not be considered an
“employee” with respect to any period preceding the date on which a court or
administrative agency issues a final determination that such individual is an
“employee.”

 

 

1

--------------------------------------------------------------------------------

 

Enrollment Date means the first Business Day of each Offering Period.

Exercise Date means the last Business Day of each Offering Period (or, if
determined by the Committee, the Purchase Period if different from the Offering
Period).

 

Fair Market Value on or as of any date means the “NASDAQ Official Closing Price”
(as defined on www.nasdaq.com) (or such substantially similar successor price
thereto) for a Share as reported on www.nasdaq.com (or a substantially similar
successor website) on the relevant valuation date or, if no NASDAQ Official
Closing Price is reported on such date, on the preceding day on which a NASDAQ
Official Closing Price was reported; or, if the Shares are no longer listed on
NASDAQ, the closing price for Shares as reported on the official website for
such other exchange on which the Shares are listed.

Offering Period means every six-month period beginning each November 15th
and May 15th or such other period designated by the Committee; provided that in
no event shall an Offering Period exceed 27 months, with the commencement of the
first Offering Period to be determined by the Committee. Notwithstanding
anything herein to the contrary, the Committee may establish an Offering Period
with multiple Purchase Periods within such Offering Period.

Option means an option granted under this Plan that entitles a Participant to
purchase Shares.

Participant means an Employee who satisfies the requirements of Sections 3 and 5
of the Plan.

Participating Subsidiary means each Subsidiary other than those that the
Committee or the Board has excluded from participation in the Plan.

Plan means this The RealReal, Inc. Employee Stock Purchase Plan.

Purchase Account means the account used to purchase Shares through the exercise
of Options under the Plan.

Purchase Period means the period designated by Committee during which payroll
deductions or other contributions of the Participants are accumulated under the
Plan. A Purchase Period may coincide with an entire Offering Period or there may
be multiple Purchase Periods within an Offering Period, as determined by the
Committee prior to the commencement of the applicable Offering Period.

Purchase Price shall be the lesser of: (i) 85% percent of the Fair Market Value
of a Share on the applicable Enrollment Date for an Offering Period and (ii) 85%
percent of the Fair Market Value of a Share on the applicable Exercise Date;
provided, however, that the Committee may determine a different per share
Purchase Price provided that such per share Purchase Price is communicated to
Participants prior to the beginning of the Offering Period and provided that in
no event shall such per share Purchase Price be less than the lesser of (i) 85%
of the Fair Market Value of a Share on the applicable Enrollment Date or
(ii) 85% of the Fair Market Value of a Share on the Exercise Date.

Purchased Shares means the full Shares issued or delivered pursuant to the
exercise of Options under the Plan.

Shares means the common stock, par value $0.00001 per share, of the Company.

2

--------------------------------------------------------------------------------

 

Subsidiary means an entity, domestic or foreign, of which not less than 50% of
the voting equity is held by the Company or a Subsidiary, whether or not such
entity now exists or is hereafter organized or acquired by the Company or a
Subsidiary; provided such entity is also a “subsidiary” within the meaning of
Section 424 of the Code.

Termination Date means the date on which a Participant terminates employment or
on which the Participant ceases to provide services to the Company or a
Subsidiary as an employee, and specifically does not include any period
following that date which the Participant may be eligible for or in receipt of
other payments from the Company including in lieu of notice or termination or
severance pay or as wrongful dismissal damages.

 

3. Eligibility.

(a) Only Employees of the Company or a Participating Subsidiary shall be
eligible to be granted Options under the Plan and, in no event may a Participant
be granted an Option under the Plan following his or her Termination Date.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an Option under the Plan if (i) immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding Options or options to purchase stock possessing
5% or more of the total combined voting power or value of all classes of stock
of the Company or of any of its Subsidiaries or (ii) such Option would permit
his or her rights to purchase stock under all employee stock purchase plans
(described in Section 423 of the Code) of the Company and its Subsidiaries to
accrue at a rate that exceeds $25,000 of the Fair Market Value of such stock
(determined at the time each such Option is granted) for each calendar year in
which such Option is outstanding at any time. Except as otherwise determined by
the Committee prior to the commencement of an Offering Period, no Participant
may purchase more than 5,000 Shares during any Offering Period.

4. Exercise of an Option. Options shall be exercised on behalf of Participants
in the Plan every Exercise Date, using payroll deductions that have accumulated
in the Participants’ Purchase Accounts during the immediately preceding Purchase
Period or that have been retained from a prior Purchase Period pursuant to
Section 8 hereof.

5. Participation.

(a) An Employee shall be eligible to participate on the first Enrollment Date
that occurs on or after such Employee’s first date of employment with the
Company or a Participating Subsidiary (or such other period determined by the
Committee and communicated to Participants prior to the commencement of an
Offering Period in accordance with Section 423 of the Code); provided, that such
Employee properly completes and submits an election form by the deadline
prescribed by the Company.

(b) An Employee who does not become a Participant on the first Enrollment Date
on which he or she is eligible may thereafter become a Participant on any
subsequent Enrollment Date by properly completing and submitting an election
form by the deadline prescribed by the Company.

(c) Payroll deductions for a Participant shall commence on the first payroll
date following the Enrollment Date and shall end on the last payroll date in the
Purchase Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 12 hereof.

3

--------------------------------------------------------------------------------

 

6. Payroll Deductions.

(a) A Participant shall elect to have payroll deductions made during a Purchase
Period equal to no less than 1% of the Participant’s Compensation up to a
maximum of 15% (or such greater amount as the Committee establishes from time to
time). The amount of such payroll deductions shall be in whole percentages. All
payroll deductions made by a Participant shall be credited to his or her
Purchase Account. A Participant may not make any additional payments into his or
her Purchase Account.

(b) Except as otherwise determined by the Committee prior to commencement of an
Offering Period, a Participant may not increase, but may elect to decrease the
rate of payroll deductions once during an Offering Period by properly completing
and submitting an election change form at least ten (10) Business Days prior to
the last day of the applicable Offering Period in accordance with the procedures
prescribed by the Committee. Notwithstanding the foregoing, a Participant may
elect to decrease the rate of payroll deductions a second time during an
Offering Period if (and only if) the rate of payroll deductions is reduced to 0%
and such election is made at least ten (10) Business Days prior to the last day
of the applicable Offering Period. A Participant who elects to decrease the rate
of his or her payroll deductions to 0% shall remain a Participant in the Plan
for the Offering Period unless such Participant elects to withdraw from the Plan
pursuant to Section 12. For the subsequent Offering Period, the Participant must
properly complete and submit an election change form in accordance with the
procedures prescribed by the Committee in order to increase the Participant’s
payroll deduction from 0%. A Participant may change his or her payroll deduction
percentage under subsection (a) above for any subsequent Offering Period by
properly completing and submitting an election change form in accordance with
the procedures prescribed by the Committee. The change in amount shall be
effective as of the first Enrollment Date following the date of filing of the
election change form.

 

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s payroll
deductions may be decreased to 0% at any time during an Offering Period. Payroll
deductions shall recommence at the rate provided in such Participant’s election
form at the beginning of the first Offering Period which is scheduled to end in
the following calendar year, unless terminated by the Participant as provided in
Section 12 hereof.

7. Grant of Option. On the applicable Enrollment Date, each Participant in an
Offering Period shall be granted an Option to purchase on the applicable
Exercise Date a number of full Shares determined by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s Purchase Account as of the applicable Exercise Date by the
applicable Purchase Price.

8. Exercise of Option. A Participant’s Option for the purchase of Shares shall
be exercised automatically on the Exercise Date, and the maximum number of
Shares subject to the Option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
Purchase Account. If the Fair Market Value of a Share on the first day of the
current Offering Period in which a participant is enrolled is higher than the
Fair Market Value of a Share on the first day of any subsequent Offering Period,
the Company may establish procedures to automatically enroll such participant in
the subsequent Offering Period and any funds accumulated in a participant’s
account prior to the first day of such subsequent Offering Period will be
applied to the purchase of shares on the Exercise Date immediately prior to the
first day of such subsequent Offering Period. A participant does not need to
file any forms with the Company to be automatically enrolled in the subsequent
Offering Period.

4

--------------------------------------------------------------------------------

 

No fractional Shares shall be purchased; any payroll deductions accumulated in a
Participant’s Purchase Account which are not sufficient to purchase a full Share
shall be retained in the Purchase Account for the next subsequent Purchase
Period, subject to earlier withdrawal by the Participant as provided in
Section 12 hereof. All other payroll deductions accumulated in a Participant’s
Purchase Account and not used to purchase Shares on an Exercise Date shall be
distributed to the Participant. During a Participant’s lifetime, a Participant’s
Option is exercisable only by him or her. The Company shall satisfy the exercise
of all Participants’ Options for the purchase of Shares through (a) the issuance
of authorized but unissued Shares, (b) the transfer of treasury Shares, (c) the
purchase of Shares on behalf of the applicable Participants on the open market
through an independent broker and/or (d) a combination of the foregoing.

9. Issuance of Stock. The Shares purchased by each Participant shall be issued
in book entry form and shall be considered to be issued and outstanding to such
Participant’s credit as of the end of the last day of each Purchase Period. The
Committee may permit or require that shares be deposited directly in a Brokerage
Account with one or more brokers designated by the Committee or to one or more
designated agents of the Company, and the Committee may use electronic or
automated methods of share transfer. The Committee may require that Shares be
retained with such brokers or agents for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares, and may also impose a transaction fee with respect to a sale of
Shares issued to a Participant’s credit and held by such a broker or agent. The
Committee may permit Shares purchased under the Plan to participate in a
dividend reinvestment plan or program maintained by the Company, and establish a
default method for the payment of dividends.

10. Approval by Stockholders. Notwithstanding the above, the Plan is expressly
made subject to the approval of the stockholders of the Company within 12 months
before or after the date the Plan is adopted by the Board. Such stockholder
approval shall be obtained in the manner and to the degree required under
applicable federal and state law. If the Plan is not so approved by the
stockholders within 12 months before or after the date the Plan is adopted by
the Board, this Plan shall not come into effect.

 

11. Administration.

(a) Powers and Duties of the Committee. The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, Section 423 of the Code and
the regulations thereunder, the Committee shall have the discretionary authority
to determine the time and frequency of granting Options, the duration of
Offering Periods and Purchase Periods, the terms and conditions of the Options
and the number of Shares subject to each Option. The Committee shall also have
the discretionary authority to do everything necessary and appropriate to
administer the Plan, including, without limitation, interpreting the provisions
of the Plan (but any such interpretation shall not be inconsistent with the
provisions of Section 423 of the Code). All actions, decisions and
determinations of, and interpretations by the Committee with respect to the Plan
shall be final and binding upon all Participants and upon their executors,
administrators, personal representatives, heirs and legatees. No member of the
Board or the Committee shall be liable for any action, decision, determination
or interpretation made in good faith with respect to the Plan or any Option
granted hereunder. The Plan shall be administered so as to ensure that all
Participants have the same rights and privileges as are provided by
Section 423(b)(5) of the Code.

(b) Administrator. The Company, Board or the Committee may engage the services
of a brokerage firm or financial institution (the “Administrator”) to perform
certain ministerial and procedural duties under the Plan including, but not
limited to, mailing and receiving notices contemplated under the Plan,
determining the number of Purchased Shares for each Participant, maintaining or
causing to be maintained the Purchase Account and the Brokerage Account,
disbursing funds maintained in the Purchase Account or proceeds from the sale of
Shares through the Brokerage Account, and filing with the appropriate tax
authorities proper tax returns and forms (including information returns) and
providing to each Participant statements as required by law or regulation.

5

--------------------------------------------------------------------------------

 

(c) Indemnification. Each person who is or shall have been (a) a member of the
Board, (b) a member of the Committee, or (c) an officer or employee of the
Company to whom authority was delegated in relation to this Plan, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit or proceeding against him or her; provided, however, that he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability or expense is a result of his
or her own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, any contract with the Company,
as a matter of law, or otherwise, or of any power that the Company may have to
indemnify them or hold them harmless.

12. Withdrawal. A Participant may withdraw from the Plan by properly completing
and submitting to the Company a withdrawal form in accordance with the
procedures prescribed by the Committee, which must be submitted at least ten
(10) Business Days prior to the last day of the applicable Offering Period. Upon
withdrawal, any payroll deductions credited to the Participant’s Purchase
Account prior to the effective date of the Participant’s withdrawal from the
Plan will be returned to the Participant. No further payroll deductions for the
purchase of Shares will be made during subsequent Offering Periods, unless the
Participant properly completes and submits an election form, by the deadline
prescribed by the Company. A Participant’s withdrawal from an offering will not
have any effect upon his or her eligibility to participate in the Plan or in any
similar plan that may hereafter be adopted by the Company.

 

13. Termination of Employment. On the Termination Date of a Participant for any
reason prior to the applicable Exercise Date, whether voluntary or involuntary,
and including termination of employment due to retirement, death or as a result
of liquidation, dissolution, sale, merger or a similar event affecting the
Company or a Participating Subsidiary, the corresponding payroll deductions
credited to his or her Purchase Account will be returned to him or her or, in
the case of the Participant’s death, to the person or persons entitled thereto
under Section 16, and his or her Option will be automatically terminated.

14. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.

15. Stock.

(a) The stock subject to Options shall be common stock of the Company as traded
on the NASDAQ or on such other exchange as the Shares may be listed.

(b) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of Shares which shall be made
available for sale under the Plan shall be 1,750,000 Shares. In addition,
subject to adjustments upon changes in capitalization of the Company as provided
in Section 18 hereof, the maximum number of Shares which shall be made available
for sale under the Plan shall automatically increase on the first trading day in
January of each calendar year during the term of this Plan, commencing with
January 2020, by an amount equal to the lesser of (i) one percent (1%) of the
total number of Shares issued and outstanding on December 31 of the immediately
preceding calendar year, (ii) 1,750,000 Shares or (iii) such number of Shares as
may be established by the Board. If, on a given Exercise Date, the number of
Shares with respect to which Options are to be exercised exceeds the number of
Shares then available under the Plan, the Committee shall make a pro rata
allocation of the Shares remaining available for purchase in as uniform a manner
as shall be practicable and as it shall determine to be equitable.

6

--------------------------------------------------------------------------------

 

(c) A Participant shall have no interest or voting right in Shares covered by
his or her Option until such Option has been exercised and the Participant has
become a holder of record of Shares acquired pursuant to such exercise.

16. Designation of Beneficiary. The Committee may permit Participants to
designate beneficiaries to receive any Purchased Shares or payroll deductions,
if any, in the Participant’s accounts under the Plan in the event of such
Participant’s death. Beneficiary designations shall be made in accordance with
procedures prescribed by the Committee. If no properly designated beneficiary
survives the Participant, the Purchased Shares and payroll deductions, if any,
will be distributed to the Participant’s estate.

17. Assignability of Options. Neither payroll deductions credited to a
Participant’s Purchase Account nor any rights with regard to the exercise of an
Option or to receive Shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 16 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
from an Offering Period in accordance with Section 12 hereof.

18. Adjustment of Number of Shares Subject to Options.

(a) Adjustment. Subject to any required action by the stockholders of the
Company, the maximum number of securities available for purchase under the Plan,
as well as the price per security and the number of securities covered by each
Option under the Plan which has not yet been exercised shall be appropriately
adjusted in the event of any a stock split, reverse stock split, stock dividend,
combination or reclassification of the common stock of the Company, or any other
increase or decrease in the number of Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board or
the Committee, whose determination in that respect shall be final, binding and
conclusive. If any such adjustment would result in a fractional security being
available under the Plan, such fractional security shall be disregarded. Except
as expressly provided herein, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Option. The Options granted pursuant to
the Plan shall not be adjusted in a manner that causes the Options to fail to
qualify as options issued pursuant to an “employee stock purchase plan” within
the meaning of Section 423 of the Code.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board, and the Board may either provide for the purchase of
Shares as of the date on which such Offering Period terminates or return to each
Participant the payroll deductions credited to such Participant’s Purchase
Account.

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent option substituted by the successor corporation or a parent or
subsidiary of the successor corporation, unless the Board determines, in the
exercise of its sole discretion, that in lieu of such assumption or substitution
to either terminate all outstanding Options and return to each Participant the
payroll deductions credited to such Participant’s Purchase Account or to provide
for the Offering Period in progress to end on a date prior to the consummation
of such sale or merger.

7

--------------------------------------------------------------------------------

 

19. Amendments or Termination of the Plan.

(a) The Board or the Committee may at any time and for any reason amend, modify,
suspend, discontinue or terminate the Plan without notice; provided that no
Participant’s existing rights in respect of existing Options are adversely
affected thereby. To the extent necessary to comply with Section 423 of the Code
(or any other applicable law, regulation or stock exchange rule), the Company
shall obtain stockholder approval in such a manner and to such a degree as
required.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board or the
Committee shall be entitled to change the Purchase Price, Offering Periods,
Purchase Periods, eligibility requirements, limit or increase the frequency
and/or number of changes in the amount withheld during a Purchase Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in an amount less than or greater
than the amount designated by a Participant in order to adjust for delays or
mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Shares for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Board or the Committee determines in its sole discretion advisable which
are consistent with the Plan; provided, however, that changes to (i) the
Purchase Price, (ii) the Offering Period, (iii) the Purchase Period, (iv) the
maximum percentage of Compensation that may be deducted pursuant to Section 6(a)
or (v) the maximum number of Shares that may be purchased in a Purchase Period,
shall not be effective until communicated to Participants in a reasonable
manner, with the determination of such reasonable manner in the sole discretion
of the Board or the Committee.

20. No Other Obligations. The receipt of an Option pursuant to the Plan shall
impose no obligation upon the Participant to purchase any Shares covered by such
Option. Nor shall the granting of an Option pursuant to the Plan constitute an
agreement or an understanding, express or implied, on the part of the Company to
employ the Participant for any specified period.

 

21. Notices and Communication. Any notice or other form of communication which
the Company or a Participant may be required or permitted to give to the other
shall be provided through such means as designated by the Committee, including
but not limited to any paper or electronic method.

22. Condition upon Issuance of Shares.

(a) Shares shall not be issued with respect to an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the 1933 Act and the 1934 Act and the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b) As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

8

--------------------------------------------------------------------------------

 

23. General Compliance. The Plan will be administered and Options will be
exercised in compliance with the 1933 Act, 1934 Act and all other applicable
securities laws and Company policies, including without limitation, any insider
trading policy of the Company.

24. Term of the Plan. The Plan shall become effective upon the earlier to occur
of (i) its adoption by the Board and (ii) its approval by the stockholders of
the Company (the “Effective Date”), and shall continue in effect until the
earlier of (A) the termination of the Plan pursuant to Section 19 hereof and
(B) the ten-year anniversary of the Effective Date, with no new Offering Periods
commencing on or after such ten-year anniversary.

25. Governing Law. The Plan and all Options granted hereunder shall be construed
in accordance with and governed by the laws of the State of Delaware without
reference to choice of law principles and subject in all cases to the Code and
the regulations thereunder.

26. Non-U.S. Participants. To the extent permitted under Section 423 of the
Code, without the amendment of the Plan, the Company may provide for the
participation in the Plan by Employees who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in the Plan as may in the judgment of the Company be necessary or
desirable to foster and promote achievement of the purposes of the Plan and, in
furtherance of such purposes the Company may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws of other countries or jurisdictions in which
the Company or the Participating Subsidiaries operate or have employees. Each
subplan shall constitute a separate “offering” under this Plan in accordance
with Treas. Reg. §1.423-2(a).

 

9